Motion to dismiss the appeal granted and the appeal dismissed, without costs, upon the ground that insofar as the appeal is taken from the October 1, 1990 order of the Appellate Division, no substantial constitutional question is directly involved, and insofar as the appeal is taken from the February 13, 1991 order of the Appellate Division, the order does not finally determine the proceeding within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from the February 13, 1991 order of the Appellate Division, dismissed upon the ground that that order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.